 october   16, 2018


 Terrence Mullen                                ~. ....•   ~.
                                                     'llD!Bl   mNal
 Reg. #67195-050
 FCI Fort Dix
 P.O. Box 2000                                      OCT 24 2018
 Joint Base MDL, NJ 08640

 Thomas Patrick Windom, AUSA
 Office of the United States Attorney
 6406 Ivy Lane, Suite 800
 Greenbelt, MD 20770


 Re: Settlement Agreement
 (Civil #PWG-17-313; Criminal   #PWG-14-587)

Dear Mr. Windom:

    I forward this missive with the singular hope of resolving
the above entitled matter. On September 5, 2018, the Fourth Circuit
Court of Appeals remanded the above cause of action to the District
Court for an evidentiary hearing as it relates to the violation
of my Sixth Amendment right to effective assistance of counsel.

    There are several issues that have already been raised, as
well as several very large issues that have not yet been raised,
that will complicate this case if the sentence is vacated; as
it appears it may very well be.

    In view of conserving judicial resources and the expense of
transportation I am submitting that an agreement could be reached
to resolve this matter amicably for all parties, without impugning
the reputation of an officer of the court who for all intents
and purposes rendered constitutionally deficient performance
throughout the entire proceedings before the bar.

    I am proposing that the base offense level be reduced three(3)
levels, which equates to the removal of the two(2) level
enhancement for relocation to avoid law enforcement, and one(1)
withheld -for untimely acceptance of the guilty plea. If your office
is amenable to the terms of this settlement, I would be willing
to sign an agreement disposing of this matter, and thus conserving
scarce judicial resources.

    I look forward hopefully    to your response.


Sincerely,



 -1~~
Terrence Mullen



cc: Han. Paul W. Grimm, U.S.D.J.
j. mv,Ie.(I bll~)-'iJfO
 F<>.-..rv; x p. cr:;                                                        . TRE.NTON~OOO5

 V   'C   Go~   O!DOO                                                    22 OCT 2018 PMSL
 'jo;n-r-GqSe.          MOL, fVJD~foYD



                                            u .,). L'O vd- 11OV)C2.                               _     ~ ~          ~             ,...."
                                         At-.}-; \+01'\. r"v\ w. G•..•jm         (Yl
                                                                                                  _~_                              r.£MJi

                                            (,S OJ 0 c,ha r'( IV ooJ L IV                                  OCT 24 2018
                                           Grecz..n b~ If;   1\1\   0 ~l~V l                                    }..,bt-~""'.a-I
                                                                                                          Ql&FI<u.s. C$1lftCT OOU I
                                                                                                            D!ImtGT Of IlNWlA"D




                                         :20770-124999                 , '11'111/'/"""   /1,,'/, '/'1/,"/ /.1,11111111,I,'" ,1/' "'''1 "I'
